Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (Group I, claims 1-16) in the reply filed on 02/09/2021 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.

This Office Action is in response to the application filed on 04/22/2019.
             Claims 1-16 are pending.
	  Claims 17-20 are cancelled.

Drawings
The drawings filed on 04/22/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recites the language of “a cluster comprising one or more of the virtual machines”. It is unclear to provide a constitute of a cluster mapping into one or more virtual machines.  In addition, these claims recites the language of “creating a VM template whose data and disk structure matching respective data and disk structures of each of the VMs in the cluster”, it is also unclear how to provide a step of template to matching data and disk structure of the VMs in the cluster. See also MPEP § 2111.04.
Appropriate correction is required.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US PGPUB 2010/0057818, hereinafter Gao), in view of Gautam et al. (US PGPUB 2017/0277555, hereinafter Gautam), and further in view of Vilayannur et al. (US PGPUB 2012/0167080, hereinafter Vilayannur).
As per as claim 1, Gao discloses:
 (Original) A method, comprising:
 	chunking a respective disk of each of a plurality of virtual machines (VM) to create a respective plurality of chunks associated with each of the VMs (Gao, e.g., figs. 2A-B and 3, associating with texts description, [0018], “…performing defragment on a physical hard disk of a host machine system having a virtual machine (VM) system…”), and  [0032-0034], “…distribution of the VM file C on the virtual hard disk is obtained according to the file allocation information of the VM…the VM file C occupies in turn on the virtual hard disk data blocks 3000-3100, 30010 and 19000-21000 according to the VM file allocation information….a physical position distribution of the huge file A on the host machine hard disk is obtained according to file allocation information of the host machine hard disk… data blocks of the host machine hard disk: 20000-40000, 78, 80000-90000, 70010-70080…distribution on the host machine hard disk and the VM file C has an incontiguous virtual position distribution on the virtual hard disk…distribution of the VM file C on the host machine hard disk…”) (the examiner asserts data blocks = chunking a disk of each of a plurality of virtual machines);
 	creating, based on the chunking process, a cluster comprising one or more of the VMs (Gao, e.g., [0033-0036], “…distribution of the huge file A on the host machine hard disk is obtained according to file allocation information of the host machine hard disk…the huge file A occupies in turn the following data blocks of the host machine hard disk: 20000-40000, 78, 80000-90000, 70010-70080…the huge file A in turn occupies 20001 blocks from block 20000 to 40000, occupies one block at the 78…”);
Gao discloses defragmenting the virtual machines disk (Gao, e.g., figs. 2A-B and 3, associating with texts description, [0018-0019], “…performing defragment on a physical hard disk of a host machine system having a virtual machine (VM) system…”), 
But to further clarify the features of “creating a VM template whose data and disk structure match respective data and disk structures of each of the VMs in the cluster; and
 	in response to a file operation involving a first one of the VM disks, defragmenting the first VM disk so that a disk structure of the first VM disk is the same as a disk structure of the VM template.”
	However Gautam, in an analogous art, discloses “creating a VM template whose data and disk structure match respective data and disk structures of each of the VMs in the cluster” (Gautam, e.g., figs. 2 and 4, associating with texts description, [0021-0022], [0038-0043], “…this "closest" VM, first, note that both the transferring system and the destination system maintain a catalog 166 of VMs.sub.-- Catalogs include VM templates 202 from which VMs… identifying the "closest" VM template to the VM that is to be transferred is through the use of VM metadata...”) . Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Gautam and Gao to allows for data that is present in both the VM to be transmitted and the VM template in a catalog at the destination to be chunked in the same manner, thereby producing identical chunks for identical data. Including identical data in identical chunks provides the transferring system the ability to identify to archiving in improving faster 
	The combination of Gao and Gautam disclose defragmenting the virtual machines (Gao, e.g., figs. 2A-B and 3, associating with texts description, [0018-0019], “…performing defragment on a physical hard disk of a host machine system having a virtual machine (VM) system…”) and the first virtual machine disk is the same as a disk structure of the virtual machine (VM) template (Gautam, e.g., figs. 2 and 4, associating with texts description, [0021-0022], [0038-0043], “…generate a dictionary for identified VM 301, the transferring system generates hashes 304 for each of the chunks 302 to generate a set of hashes 305 for identified VM 301…identifying the "closest" VM template to the VM that is to be transferred is through the use of VM metadata. More specifically, VM templates 202 store VM metadata…”), 
but to further clarify the language of “defragmenting the first VM disk so that a disk structure of the first VM disk is the same instruction” (although as stated above the combination of Gao and Gautam disclose defragmenting the a disk structure of that disk with the same instruction).  
	However Vilayannur, in an analogous art, discloses defragmenting the first VM disk so that a disk structure of the first VM disk is the same instruction” (Vilayannur, e.g., fig. 6, associating with texts description, [0031], [0034], “…the virtual disk in an effort to defragment and truncate the virtual disk, for example, by releasing certain sectors back to the remote storage system that correspond to unused collocated grains after such defragmentation…”) and [0046-0047], “…defragmenting a virtual disk… reference to the freed virtual machine file system block from the file descriptor (or Vilayannur, Gautam and Gao to managing storage within a virtualized system to utilized operating system of a virtual machine when allocating or deallocating data blocks to files stored on its virtual disk in order to archiving managing and save the store space (Vilayannur, e.g., [0004-0005]). 

As per as claim 2, the combination of Vilayannur, Gautam and Gao disclose:
(Original) The method as recited in claim 1, wherein defragmentation is performed by a defrag agent residing at the VM whose VM disk was the subject of the file operation (Vilayannur, e.g., fig. 6, associating with texts description, [0046-0047], “…a defragmentation process may be manually invoked by a system administrator…”).

As per as claim 3, the combination of Vilayannur, Gautam and Gao disclose:
(Original) The method as recited in claim 1, wherein after the disk has been defragmented, data stored on the VM disk is the same as data stored on a disk of the VM template (Gao, e.g., figs. 2A-B and 3, associating with texts description, [0018-0019], “…performing defragment on a physical hard disk of a host machine system having a virtual machine (VM) system…”) and (Gautam, e.g., figs. 2 and 4, .

As per as claim 4, the combination of Vilayannur, Gautam and Gao disclose:
(Original) The method as recited in claim 1, wherein creation of the cluster is based on identification of an amount of chunks which are not common to the VMs (Gautam, e.g., [abstract], [0037-0043], “…chunking identified VM 301 is chunked VM 303, which includes a series of chunks 302. To generate a dictionary for identified VM 301, the transferring system generates hashes 304 for each of the chunks 302 to generate a set of hashes 305 for identified VM 301. Each hash 304 in the set of hashes is associated with the chunk from which that hash is created. Each hash is a hash of the associated chunk. In some embodiments, the bashes are MD5 hashes. The end result of chunking identified VM 301 and generating the set of hashes is a dictionary 306(1) for identified VM 301, the dictionary including chunked VM 303 and set of hashes 305…”).

As per as claim 5, the combination of Vilayannur, Gautam and Gao disclose:
 (Original) The method as recited in claim 4, wherein when the amount of chunks not common to the VMs is below a threshold, those VMs are included in the cluster (Gautam, e.g., [abstract], [0037-0043], disclose chunks into common to the .

As per as claim 6, the combination of Vilayannur, Gautam and Gao disclose:
(Original) The method as recited in claim 1, further comprising: 
 	for each VM, hashing the chunks of the VM disk (Gautam, e.g., [abstract], [0037-0043]); and
 	for each VM, creating a vector of the hashed VM disk chunks (Gautam, e.g., [abstract], [0037-0043]),
 	wherein inclusion of a VM in the cluster is based on a comparison of the vectors (Gautam, e.g., [abstract], [0037-0043]).

As per as claim 7, the combination of Vilayannur, Gautam and Gao disclose:
(Original) The method as recited in claim 1, wherein the file operation is a file delete operation or a file re-write operation, and when the file operation is a file re-write operation, the operations further comprise moving file data to the same location the file data was in before the re-write operation was performed (Vilayannur, e.g., [0023] and [0031]).

As per as claim 8, the combination of Vilayannur, Gautam and Gao disclose:
(Original) The method as recited in claim 1, wherein defragmenting the first VM disk comprises:
 	zeroing data related to the file operation so that the first VM disk includes zeros where the data previously resided (Vilayannur, e.g., [0029-0031], discloses zeroing data related to the file operation); and
 	moving the zeros to a disk location of the first VM disk specified by the VM template (Vilayannur, e.g., [0029-0031], disclose moving the zeros to a disk location of VM disk) and (Gautam, e.g., figs. 2 and 4, associating with texts description, [0021-0022], [0038-0043], (VM template)).

Claims 9-16 are  essentially the same as claims 1-8 except that they set forth the claimed invention as a non-transitory storage medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Additional Relevance Prior Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to create a plurality of chunks associated with each of the virtual machines (VM)s, creating, based on the chunking process and then creating a VM template whose data and disk structure match respective data and disk structures of each of the VMs in the cluster.


Sabaa also teaches defragment and allocate objects into memory chunks (Sabba, e.g., [0004-0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163